 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA GOENS,                                      Case No.: 19-CV-2299 W (KSC)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 28]
14   VICTORIA L. BLOOD; et al.,
15
                                    Defendants.
16
17         Pending before the Court is a joint motion to dismiss this case with prejudice.
18   Good cause appearing, the Court GRANTS the joint motion [Doc. 28] and ORDERS the
19   case DISMISSED WITH PREJUDICE. Each party shall bear its own attorney’s fees
20   and costs.
21         IT IS SO ORDERED.

22   Dated: March 3, 2020

23
24
25
26
27
28

                                                    1
                                                                               19-CV-2299 W (KSC)
